                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

TONI MOLINA, et al.,

       Plaintiffs,

v.                                                                     Case No: 8:16-CV-2214-T-27TGW

ACE HOMECARE LLC, BRL
INVESTMENTS, LLC, ARTHUR
BARLAAN and JOCELYN BARLAAN,

      Defendants.
___________________________________/

                                                    ORDER
       BEFORE THE COURT is the Report and Recommendation from the Magistrate Judge

recommending final approval of the settlement between Plaintiff and Defendants Ace Homecare

LLC and BRL Investments, LLC .1 (Dkt. 125). No party filed objections and the time for doing so

has expired.

       A district court may accept, reject or modify a magistrate judge’s report and recommendation.

28 U.S.C. § 636(b)(1). In the absence of specific objections, there is no requirement that factual

findings be reviewed de novo, and the court may accept, reject or modify, in whole or in part, the

findings and recommendations. § 636(b)(1)(C); Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). Legal conclusions are reviewed de novo, even in the absence of an objection. See LeCroy v.

McNeil, 397 F. App’x 554, 556 (11th Cir. 2010) (citing United States v. Warren, 687 F.2d 347, 348

(11th Cir. 1982)); Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

       After conducting a careful and complete review of the findings, conclusions, and

recommendations, and giving de novo review to matters of law,



       1
           The case remains stayed as to Defendants Arthur Barlaan and Jocelyn Barlaan.

                                                        1
        1.       The Report and Recommendation (Dkt. 125) is APPROVED and ADOPTED for

all purposes, including for appellate review.

        2.       The WARN Act settlement agreement (90-3) is APPROVED.

        3.       The Clerk is directed to enter the WARN Act judgment (Dkt. 90-4).

        DONE AND ORDERED this 17th day of July, 2019.

                                                /s/ James D. Whittemore
                                                JAMES D. WHITTEMORE
                                                United States District Judge
Copies to: Counsel of Record




                                                  2
